WR-81,573-01
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                     Transmitted 5/21/2015 2:17:42 PM
                                                                                       Accepted 5/21/2015 4:50:41 PM
                                    IN THE                                                             ABEL ACOSTA
                                                                                                               CLERK
                       TEXAS COURT OF CRIMINAL APPEALS
                                      and
                                                                  RECEIVED
                CRIMINAL DISTRICT COURT NO. 7, DALLAS COUNTY, TX OF CRIMINAL APPEALS
                                                          COURT
                                                                                        5/21/2015
                                                                                   ABEL ACOSTA, CLERK


                                                )
Ex Parte James Garfield Broadnax,               )       TCCA No. AP 76,207
       Applicant,                               )       Trial Court Cause No. WR08-24667-Y
                                                )




                          NOTICE OF TIMELY FILING
          OF MOTION FOR APPOINTMENT OF COUNSEL IN FEDERAL COURT

        Pursuant to TEX. CODE CRIM. PROC. 11.071, sec. 2(e), Petitioner, James Broadnax, provides

notice that after the Texas Court of Criminal Appeals denied state habeas relief on May 20, 2015,

he filed a Motion for Appointment of Conflict-Free Federal Habeas Counsel in the United States

District Court for the Northern District of Texas, Civil Action No. 3:15-cv-1758 on May 21, 2015.

(“If the court of criminal appeals denies an applicant relief under this article, an attorney appointed

under this section to represent the applicant shall, not later than the 15th day after the date the court

of criminal appeals denies relief...move for the appointment of counsel in federal habeas review

under 18 U.S.C. 3599.... [T]he attorney shall immediately file a copy of the motion wiht the court

of criminal appeals.....”

        Attached to this Notice is the motion filed in the USDC.


                                                                               Respectfully submitted,
                                                                  _________________________
                                                                             Lydia M.V. Brandt
                                                                       Texas Bar No. 00795262
                                                                   THE BRANDT LAW FIRM, P.C.
                                                                               P.O. Box 850843
                                                                    Richardson, TX 75085-0843
                                                                        (972) 699-7020 (Phone)
                                                                          (972) 699-7030 (Fax)




                                CERTIFICATE OF SERVICE

       I certify that on May 21, 2015, I sent by US mail a copy of the foregoing to:

       Attn: Lisa Smith, Assistant District Attorney
       Capital Writs – Appellate Section
       Dallas County District Attorney’s Office
       133 N. Riverfront Blvd., LB 19
       Dallas, TX 75207




                                                       ____________________________________
                                                                            Lydia M.V. Brandt




Exhibit:      Mtn for Appointment of Conflict-Free Counsel in USDC